DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 7/22/21 have been entered. The amendments have overcome the previously presented claim objections and 112(b) rejections presented in the previous office action of 2/23/21. 

The claim amendments have necessitated the new grounds of rejection presented below. Claim 13 is now rejected under 103 over Telfer (US 20090126933 A1), in view of Angeles (US 20150247372 A1). Claim 19 is now rejected under 102 over Ross (US 5180016 A).

The examiner draws to applicant’s attention the broad interpretation used for the rejection of claims 23 and 27, which while broad and reasonable, appears to differ from the disclosed invention’s function regarding the retrieve of the tool “using subterranean fluid”. The examiner invites applicant to discuss potential distinguishing claim amendments via an AFCP 2.0 request or an interview prior to continued examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 24 and 31 recite “using only fluid to carry the tool from above ground to the stationary position”. It is not clear what the phrase “only fluid” is intended to convey and what it would exclude. For example, in deploying the tool, would not the weight of the tool be used to additionally carry the tool? In contributing an additional downhole force, would this not result in something else in addition to fluid? When read in light of the specification, the specification suggests that the tool is pumped down with the assistance of fluid. The claims have been examined consistent with this understanding. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 5180016 A).

Regarding claim 19, Ross teaches a method of using an underground wellbore (Fig 1A, wellbore in which 11, 12 are placed) having casing installed therein (Fig 1A, casing 11) and having a production string installed within the casing (Fig 1A, liner 12; This liner is necessarily by definition and as seen installed within a casing and broadly reads on the recited string see https://glossary.oilfield.slb.com/en/Terms/l/liner.aspx), the production string having an open lower end configured to receive subterranean fluids (Fig 1A, liner 12/production string is seen as having an open end and is able to receive fluids), the method comprising: 
sending a tool  having an elongate body (Fig 1A, tool including string 29, packer 30 and components downhole of 30 on the work string including screens S. The tool as defined has an elongated body as seen) from above ground to a stationary position underground within the production string (Fig 1A, tool as previously defined is within the production string 12) such that at least a portion of the body extends outside of the production string and within the wellbore (Fig 1A, as seen, the tool as defined extends outside/below the production string 12).  


an upper section through which a fluid passage extends (Fig 1A, sections of the tool uphole of 50; work string 18 has a flow passage therethrough); and 
a lower section (Fig 1A, section 50, including 510) that includes a plurality of external fluid openings, the openings laterally offset from, and in communication with, the internal fluid passage (As seen in additional detail in Fig 2H, lower section has lateral fluid openings 510; Column 5, lines 10-16, “a float shoe 50, described in further detail below, having a longitudinal flow passage therethrough with a lower flow port 505 at the end thereof and a plurality of lateral flow ports 510 extending from said longitudinal flow passage to the circumference of said float shoe is attached to the end of said downhole filtration device”).  

Regarding claim 21, Ross further teaches sending a deformable ball from an above ground position to a stationary position within the tool (Column 2, lines 55-60 a “drop ball” is pumped into the tool and “the ball material extrudes into said groove thereby effecting a latching engagement”); increasing fluid pressure within the tool such that the deformable ball moves to a lower position within the tool; decreasing fluid pressure within the tool (Column 2, lines 65-69, “shearably mounted plug is arranged to expend a drop ball after the shearing process is completed so that the same drop ball can be utilized further in the gravel packing process”); and blocking the flow of subterranean fluid through at least a portion of the tool using the ball (Column 2, lines 55-62, “the ball material extrudes into said groove thereby effecting a latching engagement with said sub which is resistant to the application of back pressure thereto”).  

Regarding claim 22, Ross further teaches in which the upper section of the tool comprises a funnel element (the funnel element is construed as extending from sub 60 shown in Fig 6 to sub 90 shown in Fig 9) having opposed first (Fig 60, surface 622 in sub 60) and second surfaces (Fig 9, surface 907/904 in sub 90 is on the opposing end of the funnel element as defined), the method further comprising: 
sending a deformable ball from an above ground position to a stationary position within the tool (Fig 6, ball A is deployed into sub 60 within the tool), such that the ball is engaged with the funnel element (Fig 6, the ball A is engaged with funnel surface 622, the funnel element is construed as extending from sub 60 shown in Fig 6 to sub 90 shown in Fig 9) and is positioned above the second surface of the funnel element (Fig 9, sub 90 which the second surface resides is below sub 60); 
increasing fluid pressure within the tool such that the ball passes through the funnel element (Fig 6, Column 7, lines 17-35, the “increased pressure causes drop ball A to move down the mandrel and then the “ball A is then expelled from internal collet catcher 614 and forced further down tool string flow passage 232”); 
decreasing fluid pressure within the tool (Column 11, lines 44-51, “When conical valve 520 is forced open by pressure from above, spring 526 is compressed between said lower flat face and said valve guide, said compressed spring preventing said flat face from bottoming out on lower shoulder 530 of cylindrical bore 516 thereby maintaining open fluid flow passages through both lower flow port 505 and lateral flow ports 510”; in opening the valve and exposing the fluid ports, pressure is necessarily decreased as it is no longer bounded by the valve. The examiner notes that the present recitation does not require a particular order of steps relative to the other recited steps); and 
engaging the ball with the second surface of the funnel element such that the ball blocks the flow of subterranean fluid through the funnel element (Column 10, lines 8-13, “ball catcher sub 90, described below, which is disposed to receive drop ball A in sealing engagement therewith and for retaining said drop ball against expulsion due to the application of back pressure to said ball.”).  

Regarding claim 25, Ross further teaches in which the tool is independently movable relative to the casing and relative to the production string (Fig 1A, the tool is moveable relative to the casing and production string as identified prior to setting packer 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, 24, 26, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telfer (US 20090126933 A1), in view of Angeles (US 20150247372 A1).

Regarding claim 13, Telfer teaches a method of using a kit within an environment, 
the environment comprising:
a production string (Fig 7, string 16, the examiner notes that the term “production string” does not impose any limitations not met by string 16. The term productions string encompasses e.g. production liners and production casing see e.g. https://glossary.oilfield.slb.com/en/Terms/l/liner.aspx and https://glossary.oilfield.slb.com/en/terms/c/casing) having an open lower end configured to receive subterranean fluid (Fig 7, the casing 16 as shown is seen as having an open lower end which is capable of receiving fluid)
the kit comprising: 
a tool (Fig 10, Para 0077, “device 12”), comprising: 
an elongate body (Fig 10, the housing of tool 12 has an elongate body) through which a longitudinal internal fluid passage extends (fluid passage defined by the central bore 22, seen and labelled in Fig 1), the body further comprising: 
an upper section through which the fluid passage extends (the section defined by Figs 1-2, with fluid passage defined by the central bore 22, seen and labelled in Fig 1); and 
(the section below the ball seat 60 generally show in Figs 3-4) that includes a plurality of external fluid openings (Fig 4, fluid openings 32, seen in additional detail in Fig 10) the openings laterally offset from, and in communication with, the internal fluid passage (Para 0095, “The fluid enters the housing 86 and passes into the area 94, from where it is directed out of the chamber 28 along the chamber outlets 32”); and 
a deformable ball (Fig 2, Para 0091, “ball 61 […] may thus be deformable”); 
the method comprising: 
carrying the tool from above ground to a stationary position within the production string (Fig 7 and 10, Para 0077, the tool 12 is deployed in casing string 16).
Telfer is silent on using fluid to carry the tool and a wellbore formed below ground; a casing installed within the wellbore; and the production string installed within the casing. 
Angeles teaches using fluid to carry the tool (Para 0004, motive force to deploy the tool uses fluid; Para 0064, the pump down deployment may be used concurrent with a tool string) and 
a wellbore formed below ground (Fig 1, Para 0035, wellbore 22); 
a casing installed within the wellbore (Fig 1, Para 0035, casing string 24); and 
the production string installed within the casing (Fig 1, Para 0035, production liner 26 is also present by virtue of the “and” statement, which as a modification to Telfer is the production string taught by Telfer. As discussed above, this liner is necessarily by definition installed within a casing and broadly reads on the recited string see https://glossary.oilfield.slb.com/en/Terms/l/liner.aspx). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Telfer by using fluid to carry the tool and having a wellbore formed below ground; a casing installed within the wellbore; and the production string installed within the casing as disclosed by Angeles because using the pump down features would enhance the speed and ability for the tool to be deployed downhole. Regarding the use of casing and a liner within a wellbore, it would allow for access to deeper formations and areas of interest. Additionally the use of a liner within a casing is a conventional and well-known means of constructing a well.   

Regarding claim 15, Telfer further teaches after the sending step, pumping fluid from above ground into the production string (Para 0083 “a fluid such as brine may be pumped into the device main bore 22 through a tool string coupled to the device 12”), such that fluid exits the tool at the plurality of external fluid openings in the lower section of the tool (Para 0083, Fig 10, “a flow rate of 7 bpm through the chamber outlets 32 and into the annulus 36 is achieved”).

Regarding claim 16, Telfer further teaches after the pumping step, sending only the ball from above ground into the production string such that it seats in a funnel element positioned within the upper section of the tool (Para 0097 “Once all of the debris particles 42 have been retrieved [resulting from the pumping step] and it is desired to return the device 12 to surface for cleaning and subsequent reuse, the ball 61 is pumped down through the string, into the main bore 22 and lands on the ball valve seat 60.” The ball 61 is seated in seat 60 as seen in Fig 2.); 
after the preceding step, increasing fluid pressure within the production string and above the tool such that the ball passes through the funnel element (Para 0097, “This closes the main bore 22, creating a back-pressure”; Para 0091, “on feeling sufficient back-pressure, the ball 61 is blown through the valve seat 60”); and 
after the preceding step, capturing the ball in the lower section of the tool (Para 0091 “Applicant's International Patent Publication Number WO 2004/088091, the disclosure of which is incorporated herein by way of reference” in referring to the ball and actuating means; Page 26, lines 13-16, of the incorporated reference “As pressure increases on the ball 68 it is extruded through the throat 40 by deforming. The ball 68 travels by fluid pressure until it is stopped by the pin 70 and is held in the space 72”).

Regarding claim 17, Telfer further teaches after the capturing step, reducing fluid pressure within the production string and above the tool (Para 0091, “on feeling sufficient back-pressure, the ball 61 is blown through the valve seat 60”, Para 0097 after the obstruction is relieved, necessarily the fluid pressure would be decreased); and 
after the preceding step, separating the tool above ground from fluid discharging from the production string (Para 0097, “the device 12 can then be pulled and tripped-out of the casing 16” necessarily when the tool is removed from the ground and tripped out it is no longer discharging fluid in the string).

Regarding claim 18, Telfer further teaches in which the upper section of the body (The examiner notes Para 0091 “Applicant's International Patent Publication Number WO 2004/088091, the disclosure of which is incorporated herein by way of reference” in referring to the ball/sleeve and actuating means) comprises a funnel element having an upward-opening and enlarged bowl (Fig 3b, conical surface 38) joined to a constricted neck (Fig 3b, throat 40), and in which the ball, after any deforming forces on it are released, assumes a shape with a maximum cross-sectional dimension that is greater than the maximum internal cross-sectional dimension of the funnel neck  (Page 28, lines 12-16, “Ball 68 is sized to rest on surface 38 and be of a deformable material e.g. rubber so that under force it changes shape within its own volume to pass through the throat 40.”; “Throughout this specification the term deformable refers to the ability of an element to change shape within its own volume as it deforms”, Fig 3b-3c, as seen the ball returns to its original spherical shape after it has deformed to pass through the minimum diameter throat 40.).

Regarding claim 24, Telfer further teaches using only fluid to carry the tool from above ground to the stationary position (As best understood, in light of the indefinite claim language, Para 0004 of Angeles, motive force to deploy the tool uses fluid).  

Para 0091, “on feeling sufficient back-pressure, the ball 61 is blown through the valve seat 60”, Para 0097 after the obstruction is relieved, necessarily the fluid pressure would be decreased); 
after the preceding step, blocking the flow of subterranean fluid through at least a portion of the fluid passage within the body of the tool using the ball (Para 0097, “the device 12 to surface for cleaning and subsequent reuse, the ball 61 is pumped down through the string, into the main bore 22 and lands on the ball valve seat 60”, during a reuse the ball can be used to again block flow through the tool); and 
after the preceding step, separating the tool above ground from subterranean fluid discharging from the production string (Para 0097, “the device 12 can then be pulled and tripped-out of the casing 16” necessarily when the tool is removed from the ground and tripped out it is no longer discharging fluid in the string).  

Regarding claim 28, Telfer further teaches in which the tool is engaged with the production string when in the stationary position (Fig. 7, the production string 16 is at least operatively engaged with the tool by providing an annular space for the debris 42).  

Regarding claim 29, Telfer further teaches disengaging the tool from the production string in response to subterranean fluid flowing into the tool (Para 0087, when all of the debris 42 in the wellbore fluid, which is below ground, have been retrieved into the tool, the tool can be returned to surface for cleaning and subsequent use. In retrieving the tool from the wellbore, the tool is disengaged from the production string 16).  

Regarding claim 30, Telfer further teaches after the separating step, using fluid to carry the tool from above ground to the stationary position within the production string a second time (Para 0099, the device is “then ready for re-use”; Para 0004 of Angeles, motive force to deploy the tool uses fluid).   

Regarding claim 31, Telfer further teaches in which the tool is carried from above ground to the stationary position using only fluid (As best understood in light of the indefinite claim language Para 0004 of Angeles, motive force to deploy the tool uses fluid).  

Regarding claim 32, Telfer further teaches in which the tool is independently movable relative to the casing and relative to the production string (Para 0079, the tool is deployed subsequent to the presence of string 16/liner with casing as modified and therefore moveable relative to the casing and liner).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telfer (US 20090126933 A1), in view of Angeles (US 20150247372 A1), further in view of Ross (US 5180016 A).


	Ross further teaches the lower section of the tool extends outside of the opening formed in the lower end of the production string when in the stationary position (Fig 1A, tool including string 29, packer 30 and components downhole of 30 outside/below the production string 12). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Telfer by having the lower section of the tool extends outside of the opening formed in the lower end of the production string when in the stationary position as disclosed by Ross because it would allow for the cleaning of debris in a wellbore which may accumulate below a production string, as established by Ross.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 5180016 A), in view of Cabot (US 20190169954 A1).

Regarding claim 23, while Ross teaches the retrieval of his tool to the surface (Column 3, lines 28-31), Ross is silent on using subterranean fluid to carry the tool from the stationary position to above ground.  
	Cabot teaches using subterranean fluid to carry the tool from the stationary position to above ground (Abstract, the tool is retrievable by rendering “the tool buoyant in a wellbore liquid.”).  
.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telfer (US 20090126933 A1), in view of Angeles (US 20150247372 A1), further in view of Cabot (US 20190169954 A1).

Regarding claim 27, while Telfer teaches the retrieval of his tool to the surface (Para 0088), Telfer is silent on using subterranean fluid to carry the tool from the stationary position to above ground.  
	Cabot teaches using subterranean fluid to carry the tool from the stationary position to above ground (Abstract, the tool is retrievable by rendering “the tool buoyant in a wellbore liquid.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Telfer as modified by additionally and/or alternative using the buoyancy retrieval concept as disclosed by Cabot because it would provide additional force for the upward movement of the tool and would aid in its speedy recovery.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676